 

— \ Gase3:20-er-10128-CAB—Deeument 17 Filed 02/42/21 PagelB.29- Page + ef 2z———-

¢o—

 

AO 245D (CASD Rev. I/1 9) Judgment in a Criminal Case for Revocations

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA ~ JUDGMENT IN A CREMINAL CASE:

(For Revocation of Probation or Supervised Reléase)

 

 

 

 

 

 

 

Vv (For Offenses Committed On or After November 1, 1987)
BRANDON ANAYA-IZQUIERDO (1) Case Number: 20CR10128-CAB
GREGORY D. OBENAUER
Defendant’s Attorney
REGISTRATION NO. 76516298
oO:
THE DEFENDANT;

 

L] admitted guilt to violation of allegation(s) No.

was found guilty in violation of allegation(s) No. 1, 2 ae “i i CAB m

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation

1,2 nvl1, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

February 12

203)
Date of Impos} ony Sentence _

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
 

OS SEO AOTES- GRE DOCUMCRELE PUCG O2E2IEL PAGCIO-S0 Page 2 OFS
a YS

AO 245D (CASD Rev. O1/ 19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: BRANDON ANAYA-IZQUIERDO (1) Judgment - Page 2 of 2
CASENUMBER: —.20CR10128-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
FOUR (4) MONTHS CONCURRENT TO SENTENCE IMPOSED IN CASE NO. 20CR1135-CAB.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
LI at A.M. on

 

 

CL] as notified by the United States Marshal.

q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
LI onor before
Ll as notified by the United States Marshal.

LI] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

Hf

20CR10128-CAB

 
